 

April 4, 2012

 

Via Hand Delivery

Mr. Joseph M. Redling

Chief Executive Officer

NutriSystem, Inc.

Fort Washington Executive Center

600 Office Center Drive

Fort Washington, PA 19034

Dear Joe:

Reference is hereby made to your employment agreement with NutriSystem, Inc.
(the "Company") dated August 6, 2007, as amended through July 20, 2011 (your
"Employment Agreement").

You have indicated to us your intention to resign from employment, under the
terms set forth in this letter, upon expiration of the current term of your
Employment Agreement (i.e., on September 30, 2012) or on such earlier date as
the Company may request on not less than fifteen (15) days prior written notice
to you (September 30, 2012 or such earlier date requested by the Company is
referred to herein as your "Cessation Date"). The Company accepts this as notice
of nonrenewal under Section 3 of your Employment Agreement.

Between the date of this letter and the Cessation Date, you and the Company have
agreed that you will continue to serve as our Chief Executive Officer. Your
execution of this letter will evidence your immediate resignation as Chairman of
the Board, and your resignation as a member of the Board effective on the
Cessation Date.

Provided that:

(i) your employment with the Company is not terminated prior to the Cessation
Date either (x) by you voluntarily (other than, for avoidance of doubt, due to
your death or disability) or (y) by the Company for "cause" under Section 10 of
the Employment Agreement; and

(ii) you execute and deliver a mutual general release of claims with respect to
the Company and its affiliates within twenty-one (21) days following the
Cessation Date (and do not thereafter timely revoke such release in accordance
with its terms), which release (x) shall not release any claims or rights you or
the Company or its affiliates may then or thereafter have under any plan,
program, agreement or arrangement of the Company or any of its affiliates
(collectively, "Company Arrangements"), (y) shall address no subject matter
other than releases and indemnification against released claims, and (z) shall
become null and void if not countersigned by the Company, and delivered to you,
within ten (10) days after you deliver it to the Company;

then the Company agrees to treat the termination of your employment on the
Cessation Date as a termination by the Company without "cause" (or its
equivalents) for purposes of Section 12 of your Employment Agreement and any
other applicable Company Arrangements. For purposes of determining the amount of
payments and benefits due to you under Section 12 of your Employment Agreement,
your employment will be deemed to have terminated on September 30, 2012, even if
the Company requests that the Cessation Date occur on an earlier date. For
avoidance of doubt, you agree to waive any and all rights to resign from
employment prior to the Cessation Date for Good Reason under clause (i), (ii) or
(iv) of the definition of Good Reason in your Employment Agreement (or under any
equivalent provisions of any other applicable Company Arrangement).

Nothing in this letter is intended to amend the terms of any applicable Company
Arrangement, except to the extent expressly provided herein. You and the Company
each agree to use best reasonable efforts to agree upon a detailed separation
agreement, and a form of mutual release, in each case consistent with the terms
of this letter, prior to the Cessation Date. To evidence your agreement with the
terms of this letter, please countersign it in the space provided below and
return it to me.

Sincerely,

/s/ David D. Clark

David D. Clark

Executive Vice President & CFO

 

Agreed on this 4th day of April, 2012:

 

/s/ Joseph M. Redling

Joseph M. Redling